DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 5, 6, 8-13, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muto (JP H06143761A).

With respect to claim 2, Muto teaches a tape cassette comprising: a housing (defined by the structure of the cassette 32 itself) having a top surface (i.e. surface that supports sheets P), a bottom surface (i.e. bottom surface directly opposite the surface that supports sheets P), a front surface (i.e. surface supporting 33a-c), a rear surface (i.e. a surface directly opposite the front surface towards the rear of the cassette 32), and a pair of side surfaces (i.e. surfaces connecting the front and rear surfaces together); and a type indicator portion (33a-c) provided on the front surface (as seen in Fig. 3a), the type indicator portion (33a-c) having a plurality of protrusions (33a, 33b, 33c), the plurality of protrusions (33a-c) including a first protrusion (33a) and a second protrusion (33c), the first protrusion (33a) being located away from the bottom surface (as seen in Fig. 3a) by a first distance (as 33a is higher up than 33c), the second protrusion (33c) being located away from the bottom surface by a second distance (i.e. a distance shorter than 33a), and the first distance (defined by the height of 33a from the bottom surface) being different from the second distance (defined by the height of 33c from the bottom surface), the first distance and the second distance being orthogonal (as 33a and 33c sit a specific perpendicular height) to the bottom surface (as seen in Fig. 3a).

With respect to claim 5, Muto teaches wherein the first protrusion (33a) has a cuboid shape (as seen in Fig. 3a).

With respect to claim 6, Muto teaches wherein the second protrusion (33a) has a cuboid shape (as seen in Fig. 3a).

With respect to claim 8, Muto teaches the tape cassette wherein the front surface (i.e. the surface defined by having protrusions 33a-c) includes a surface between (as Fig. 3a shows a surface extending between 33a and 33c) the first protrusion (33a) and the second protrusion (33c).

With respect to claim 9, Muto teaches the tape cassette wherein the front surface (i.e. the surface defined by having protrusions 33a-c) includes a surface between (as Fig. 3a shows a surface extending between 33a and 33c) the first protrusion (33a) and the third protrusion (33b).

With respect to claim 10, Muto teaches the tape cassette wherein the first protrusion (33a) and the second protrusion (33c) protrude from the front surface by a same amount (as seen in Fig. 3a).

With respect to claim 11, Muto teaches the tape cassette wherein the first protrusion (33a) and the third protrusion (33b) protrude from the front surface by a same amount (as seen in Fig. 3a).

With respect to claim 12, Muto teaches the tape cassette wherein the second protrusion (33c) and the third protrusion (33b) protrude from the front surface by a same amount (as seen in Fig. 3a).

With respect to claim 13, Muto teaches the tape cassette wherein the first protrusion (33a) has a cuboid shape (as seen in Fig. 3a) with a first protruded end face (i.e. an outer surface facing an intended use switch), the second protrusion (33c) has a cuboid shape (as seen in Fig. 3a) with a second protruded end face (i.e. an outer surface facing an intended use switch), and the first protruded end face and the second protruded end face are coplanar (as seen in Fig. 3a, as each protrusion is the same height).

With respect to claim 16, Muto teaches the tape cassette wherein the first protruded end face (i.e. the end face of protrusion 33a) and the second protruded end face (i.e. the end face of protrusion 33c) are parallel to the front surface (as seen in Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muto (JP H06143761A) in view of Horiuchi (20060233582).

With respect to claim 3, Muto teaches all that is claimed in the above rejection of claim 2, but remains silent regarding a tape exit configured to discharge a tape accommodated and guided in the housing from the housing, wherein the first protrusion is located away from the tape exit by a third distance, the second protrusion is located away from the tape exit by a fourth distance, and the third distance is different from the fourth distance, the third distance and the fourth distance being orthogonal to the tape exit.
Horiuchi teaches a similar media cassette (1) that includes a tape exit (8A) configured to discharge a tape (T) accommodated and guided in a housing (2/3) from the housing (2/3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the cassette taught in Muto with the cassette taught in Horiuchi to achieve the predictable results of housing a printing media to be printed.  Further, such a modification ensures the cassette fits within its intended use printer for printing.
Muto as modified by Horiuchi remains silent regarding the first protrusion being located away from the tape exit by a third distance, the second protrusion being located away from the tape exit by a fourth distance, and the third distance being different from the fourth distance, the third distance and the fourth distance being orthogonal to the tape exit.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position of the taught protrusions in Muto such that the first protrusion is located away from the tape exit by a third distance, the second protrusion is located away from the tape exit by a fourth distance, and the third distance is different from the fourth distance, the third distance and the fourth distance is orthogonal to the tape exit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70  
Additionally, such a modification ensures the protrusions are aligned with their respective intended use switches found within an intended use printer.  Further, the rearrangement of the protrusion positions does not modify the operation of the tape being stored within the cassette.

Claims 4, 7, 14, 15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muto (JP H06143761A) in view of Horiuchi (20060233582).

With respect to claim 4, Muto teaches the tape cassette wherein the type indicator portion (33a-c) further has a third protrusion (33b, depending on the type of cassette), the third protrusion (33c) is located away from the bottom surface by a third distance (i.e. a distance defined by the height of the protrusion from the bottom surface, as defined above). 
Muto as modified by Horiuchi remains silent regarding the first distance is equal to the third distance, the third distance being orthogonal to the bottom surface.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position of the taught protrusions in Muto such that the first distance is equal to the third distance, the third distance being orthogonal to the bottom surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70  
Additionally, such a modification ensures the protrusions are aligned with their respective intended use switches found within an intended use printer.  Further, the rearrangement of the protrusion positions does not modify the operation of the tape being stored within the cassette.

With respect to claim 7, Muto teaches wherein the third protrusion (33b) has a cuboid shape (as seen in Fig. 3a).

With respect to claim 14, Muto teaches the tape cassette wherein the second protrusion (33c) has a cuboid shape (as seen in Fig. 3a) with a second protruded end face (i.e. an outer surface facing an intended use switch), the third protrusion (33b) has a cuboid shape (as seen in Fig. 3a) with a third protruded end face (i.e. an outer surface facing an intended use switch), and wherein the second protruded end face and the third protruded end face are coplanar (as each protrusion is the same height, Fig. 3a).

With respect to claim 15, Muto teaches the tape cassette wherein the first protrusion (33a) has a cuboid shape (as seen in Fig. 3a) with a first protruded end face (i.e. an outer surface facing an intended use switch), the third protrusion (33b) has a cuboid shape (as seen in Fig. 3a) with a third protruded end face (i.e. an outer surface facing an intended use switch), and wherein the first protruded end face and the third protruded end face are coplanar (as each protrusion is the same height, Fig. 3a).

With respect to claim 17, Muto teaches the tape cassette wherein the second protruded end face (i.e. the end face of the second protrusion 33c) and the third protruded end face (i.e. the end face of the third protrusion 33b) are parallel to the front surface (as seen in Fig. 3a).

With respect to claim 18, Muto teaches the tape cassette wherein the first protruded end face (i.e. the end face of the first protrusion 33a) and the third protruded end face (i.e. the end face of the third protrusion 33b) are parallel to the front surface (as seen in Fig. 3a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoge et al. (5,239,437) which teaches a cassette identification system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853